On October 15,2004, the defendant was sentenced to the following: Counts I - V: Ten (10) years in the Montana State Women’s Prison, with Three (3) years suspended, on each count, to run consecutively, for the offense of Theft by Embezzlement (Common Scheme), all Felonies.
On April 1, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by David Stenerson. The state was represented by Bill Fullbright.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive, in light of the defendant’s first felony conviction and sentences for similar crimes around the state.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Counts I-V: A commitment of Ten (10) years to the Department of Corrections on each count, with Nine (9) years suspended on each count, to run consecutively. The restitution requirements, terms and conditions shall remain the same as imposed in the October 15, 2004 Judgment
Done in open Court this 1st day of April, 2005.
DATED this 13th day of April, 2005.
*37Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.